Exhibit 10.11
 
2010 Stock Option Grant - Employees


AUTHENTEC, INC.


NONSTATUTORY STOCK OPTION AWARD CERTIFICATE


Non-transferable


G R A N T   T O


_______________________________
(“Optionee”)


the right to purchase from Authentec, Inc. (the “Company”)


___________ shares of its common stock, $0.01 par value, at the price of $1.88
per share (the “Option”)


pursuant to and subject to the provisions of the Authentec, Inc. 2010 Incentive
Plan (the “Plan”) and to the terms and conditions set forth on the following
pages (the “Terms and Conditions”).  By accepting the Option, Optionee shall be
deemed to have agreed to the Terms and Conditions set forth in this Award
Certificate and the Plan.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated as provided in Section 1 of the Terms and
Conditions, the Option shall vest (become exercisable) as to 25% of the
underlying Option Shares on the first anniversary of the Initial Vesting Date,
and thereafter shall vest as to 6.25% of the underlying Option Shares on a
quarterly basis through the fourth anniversary of the Initial Vesting Date,
provided in each case that Optionee remains in Continuous Service on each
applicable vesting date.




IN WITNESS WHEREOF, Authentec, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.


AUTHENTEC, INC.
 
By:  ___________________________
Its:  Authorized Officer
 
I acknowledge that I have carefully read the attached Terms and Conditions and
agree to be bound by all of such provisions.
_____________________________    _______________________
Grantee                                                             Date
 
Grant Date:
 
Initial Vesting Date: ________
(Employment Start Date for New Hires)
 
 



 
 

--------------------------------------------------------------------------------

 
 
 
TERMS AND CONDITIONS


1.  Vesting of Option.  The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award
Certificate.  Notwithstanding the foregoing vesting schedule, (i) the Option
shall become fully vested and exercisable immediately upon a Change in Control
if the Option is not assumed by the Surviving Entity or otherwise equitably
converted or substituted in connection with the Change in Control in a manner
approved by the Committee or the Board, and (ii) If the Option is assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with a Change in Control, and within one year after the Change in Control
Optionee’s employment is terminated without Cause or, if Optionee has an
employment or similar agreement in which Optionee is permitted to resign for
Good Reason, Optionee resigns for Good Reason, then the Option shall become
vested and exercisable with respect to the percent of Option Shares that would
otherwise have become vested and exercisable based on Optionee’s continued
employment within 24 months following the effective time of the Change in
Control.


2.  Term of Option and Limitations on Right to Exercise.  The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”).  To the extent not
previously exercised, the vested Option will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:


(a) 90 days after the date of termination of Optionee’s Continuous Service for
any reason other than (i) for Cause, or (ii) by reason of Optionee’s death or
Disability.


(b) Twelve (12) months after the date of termination of Optionee’s Continuous
Service by reason of Optionee’s Disability.


(c) Twelve (12) months after the date of Optionee’s death, if Optionee dies
while employed, or during the 90 day period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Option otherwise expires.


(d) Immediately upon the date of termination of Optionee’s Continuous Service by
the Company for Cause.


If Optionee or his or her beneficiary exercises an Option after termination of
service, the Option may be exercised only with respect to the Shares that were
otherwise vested on Optionee’s termination of service, including Option Shares
vested by acceleration under Section 1.


3.  Exercise of Option.  The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below).  If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the
Option.  Payment for such Shares shall be (a) in cash, (b) by delivery (actual
or by attestation) of Shares previously acquired by the purchaser, (c) by
withholding of Shares from the Option, or (d) any combination thereof, for the
number of Shares specified in such written notice.  The value of Shares
surrendered or withheld for this purpose shall be the Fair Market Value as of
the last trading day immediately prior to the exercise date.  To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby
 
the broker sells the Option Shares on behalf of Optionee and delivers cash sales
proceeds to the Company in payment of the exercise price.


4.  Withholding.  The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Optionee to remit to the employer,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including Optionee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the exercise of the
Option.  The withholding requirement may be satisfied, in whole or in part, by
withholding from the Option Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as such
officer establishes.  The obligations of the Company under this Award
Certificate will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Optionee.


 
5.  Limitation of Rights.  The Option does not confer to Optionee or Optionee’s
beneficiary designated pursuant to the Plan any rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the Option.  Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.


6.  Restrictions on Transfer and Pledge.  No right or interest of Optionee in
the Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate.  The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution; provided, however, that
the Committee may (but need not) permit other transfers.  The Option may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


7.  Restrictions on Issuance of Shares.  If at any time the Committee or the
Board shall determine in its discretion, that registration, listing or
qualification of the Shares covered by the Option upon any Exchange or under any
foreign, federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee or the Board.


8.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Award Certificate and this Award Certificate shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.


9.  Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


10.  Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to Authentec, Inc. 100 Rialto
Place, Suite 100, Melbourne, Florida 32901; Attn: Secretary,

 
 
 

--------------------------------------------------------------------------------

 


 
or any other address designated by the Company in a written notice to
Optionee.  Notices to Optionee will be directed to the address of Optionee then
currently on file with the Company, or at any other address given by Optionee in
a written notice to the Company.


11.  Market Stand-Off Agreement.  You agree that following the effective date of
a registration statement of the Company filed under the Securities Act of 1933,
you, for the duration specified by and to the extent requested by the Company
and an underwriter of Common Stock or other securities of the Company, shall not
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any equity securities of the Company, or any securities convertible
into or exchangeable or exercisable for such securities, enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such aforementioned
transaction is to be settled by delivery of such securities or other securities,
in cash or otherwise, or publicly disclose the intention to make any such offer,
sale, pledge or disposition, or to enter into any such transaction, swap, hedge
or other arrangement, in each case during the seven days prior to and the 180
days after the effectiveness of any underwritten offering of the Company’s
equity securities (or such longer or shorter period as may be requested in
writing by the managing underwriter and agreed to in writing by the Company)
(The “Market Stand-Off Period”), except as part of such underwritten
registration if otherwise permitted.  In addition, you agree to execute any
further letters, agreements and/or other documents requested by the Company or
its underwriters that are consistent with terms of this Section 12.  The Company
may impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Stand-Off Period.


   12.  Noncompetition and Nonsolicitation.


(a)  During Optionee’s employment with the Company and for twelve (12) months
after termination thereof, whether with or without cause, Optionee will not
directly or indirectly (i) as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, or in any other
capacity whatsoever (other than as the holder of not more than five percent (5%)
of the total outstanding stock of a publicly-held company), engage in any
business activity that directly competes with the kind or type of products or
services developed or being developed, produced, marketed, distributed, planned,
furnished or sold by the Company; (ii) recruit, solicit or induce, or attempt to
induce, any employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or (iii) solicit, divert,
reduce, take away, or attempt to divert, reduce or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by the Company) of any of the Company’s
clients, customers, or accounts, or prospective clients, customers or accounts,
that were contacted, solicited or served by Optionee while employed by the
Company.


          (b)  Optionee acknowledges that the covenant in Section 12(a) has a
unique, very substantial and immeasurable value to the Company.  Optionee
acknowledges and agrees that the products and services developed by the Company
are or are intended to be marketed and licensed to customers worldwide. Optionee
further acknowledges and agrees to the reasonableness of this covenant not to
compete and the reasonableness of the geographic area and duration of time which
are a part of said covenant.  Optionee also acknowledges and agrees that this
covenant will not prevent Optionee from becoming gainfully employed, or
otherwise earning a livelihood following termination of Optionee’s employment
with the Company.
 
13. General


It is the intention of the parties hereto that the provisions of this Award
Certificate shall be enforced to the fullest extent permissible under the laws
and public policies of each state and jurisdiction in which such enforcement is
sought, but that the unenforceability (or the modification to conform with such
laws or public policies) of any provision hereof shall not render unenforceable
or impair the remainder of this Award Certificate, which shall be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions. No
delay or failure to take action under this Award Certificate will constitute a
waiver by the Company unless expressly waived in writing by a duly authorized
representative of the Company.

 